DETAILED ACTION

Response to Amendment
1.	The amendment filed 5/4/2021 for US Patent Application No. 16/168341 has been entered and fully considered.
2.	Claims 8-14 are currently pending and have been fully considered. Claims 1-7 are withdrawn.

Election/Restrictions
3.	This application is in condition for allowance except for the presence of claims 1-7 directed to a method non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

5.	Please amend the application as follows:
	- Cancel claims 1-7.


Allowable Subject Matter
6.	The following is an examiner’s statement of reasons for allowance:
	Claims 8-14 are now in condition for allowance because the prior art of record does not teach or suggest the claimed negative electrode for magnesium secondary batteries.
	The prior art of record Awano teaches an anode comprising an anode active material that includes magnesium perchlorate. However, Awano does not teach or suggest the claimed negative electrode because Awano does not teach or suggest the claimed magnesium compounds used in a chemical plating process to form the claimed magnesium-containing negative electrode active material layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEWART A FRASER whose telephone number is (571)270-5126.  The examiner can normally be reached on M-F, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEWART A FRASER/Primary Examiner, Art Unit 1724